[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-13685                ELEVENTH CIRCUIT
                                   Non-Argument Calendar               MAY 10, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 0:09-cr-60260-WPD-8

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

NATIA SPATES,
a.k.a. Tia,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (May 10, 2011)

Before BARKETT, HULL and BLACK, Circuit Judges.

PER CURIAM:

         Natia Spates appeals her 66-month sentence for distribution and possession
with intent to distribute crack cocaine within 1,000 feet of a playground, in

violation of 21 U.S.C. § 860. On appeal, Spates argues that her 66-month

sentence is substantively unreasonable, and that the district court should have

imposed the 60-month mandatory minimum sentence that she requested.

Specifically, Spates argues that the district court failed to give appropriate weight

to certain factors under 18 U.S.C. § 3553(a), such as her lack of criminal history,

minimal participation in the conspiracy, and the fact that she has a child that she

will be unable to care for while incarcerated.

       On this record, we cannot say the district court abused its discretion when it

sentenced Spates to 66 months imprisonment.1 The record indicates that the

district court carefully considered the 18 U.S.C. § 3553(a) sentencing factors in

determining an appropriate sentence for Spates, including her personal

characteristics and background, and found that they warranted a 21-month

downward variance from Spates’s advisory guidelines range of 87 to 108 months.

However, the district court concluded that a sentence above the mandatory

minimum of 60 months was appropriate because selling drugs near a playground is

a serious offense, and one in which Spates played a substantial role.


       1
        We review the reasonableness of sentences imposed under the Sentencing Guidelines by
an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 56, 128 S.Ct. 586, 600, 169
L.Ed.2d 445 (2007).

                                               2
      Although Spates disagrees with the weight given by the district court to her

personal characteristics and background, we cannot say the district court’s

consideration of the § 3553(a) factors was unreasonable. United States v. Shaw,

560 F.3d 1230, 1238 (11th Cir. 2009), cert. denied, 129 S.Ct. 2847 (2009) (“[A]

district court has ‘considerable discretion’ in deciding whether the § 3553(a)

factors justify a variance and the extent of one that is appropriate.”) (citation

omitted). Accordingly, we affirm Spates’s 66-month sentence.

      AFFIRMED.




                                           3